DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first action relating to serial application number 16/979,815 filed on 09/10/2020. Claims 1-14 are currently pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because in fig. 7, the cross-section line “A-A” should be --IX-IX-- or  --9-9-- and –X-X-- or --10-10--.  An example is “A” could be -- IX/X--.
 	The plane upon which a sectional view is taken should be indicated on
the view from which the section is cut by a broken line. The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Specification
The disclosure is objected to because of the following informalities: In paragraph [0018] “A-A” should be --IX-IX-- or --9-9-- and in paragraph [0019] “A-1A” should be --X-X-- or --10-10--. (See drawing objection). Appropriate correction is required.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  In claim line 1, claim 10, lines 1 and 10, insert a colon --:-- subsequent to comprising   Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fukumura et al.  (5,632,683). Fukumura et al. discloses a swing bearing, comprising:
 an inner ring (101), an outer ring (104), and a plurality of rolling elements (3);
 a plurality of first grooves (shown but not labeled, see col.1, lines 22-24) arranged at intervals along a circumferential direction being formed on an outer circumferential surface of the inner ring (101);
a plurality of second grooves (4a) arranged at intervals along a circumferential direction being formed on an inner circumferential surface of the outer ring (104), each rolling element (3) being disposed between the corresponding first groove (shown but not labeled) and the second groove (4a), and the rolling element (3), the first groove (not labeled), and the second groove (4a) being configured to restrict relative rotational movement between the inner ring (101) and the outer ring (104) and allow the inner ring (101) and the outer ring (104) to produce shaft (105) axis deflection movement (see the shaft (105) axis deflection of about the angle θ in  fig. 2).
Regarding claim 2, note the rolling element (3) are balls.
Regarding claim 7, Fukumura et al. clearly discloses a size  the first groove (shown but not labeled) in an axial direction of the inner ring (101) is greater than a size of the first groove in a circumferential direction of the inner ring (101), a size (the length) the second groove (4a) in an axial direction of the outer ring (104) is greater than a size (the width) of the second groove in a circumferential direction of the outer ring (104) one circumferential surface portion of the ball is adaptively accommodated in the first groove and can roll along a length direction of the first groove and the other circumferential surface portion the ball is adaptively accommodated in the second groove (4a) and can 
Regarding claim 9, Fukumura et al. clearly discloses the outer circumferential surface of the inner ring is a convex surface (see fig. 2).
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fridley (6,793,473). Fridley discloses bearing, comprising:
 an inner ring (62), an outer ring (46); and 
a plurality of rolling elements (70);
 a plurality of first grooves (68) arranged at intervals along a circumferential direction being formed on an outer circumferential surface of the inner ring (62);
a plurality of second grooves (72) arranged at intervals along a circumferential direction being formed on an inner circumferential surface of the outer ring (46), each rolling element (70) being disposed between the corresponding first groove (68), the second groove (72) and the rolling element (70), wherein the first groove (68) being configured to restrict relative rotational movement between the inner ring (62) and the outer ring (46) and allow the inner ring (62) and the outer ring (46) to produce shaft axis deflection movement (see deflection of the axis in fig. 3).
Regarding claim 2, note the rolling element (3) are balls.
	Regarding claim 3, Fridley discloses the first groove (68) is a spherical shaped groove, and a size of the second groove (72’) in an axial direction of the outer ring (46) is greater than a size of the second groove in a circumferential direction of the outer ring (102), one surface section of the ball (70) is adaptively accommodated in the first 
Regarding claim 4, Fridley discloses a bottom section of the second groove (72’) is concaved. It should be noted because the ball is fixedly held the first groove (68), the movement of the ball (70) is along a line of curvature and surface (72’) is concave (see fig. 5).
Regarding claim 9, Fridley clearly discloses the outer circumferential surface (66) of the inner ring is a convex surface.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fridley in view of Chen (8,245,476). Fridley discloses fails to disclose in each of the first and .
Regarding claim 6, Chen clearly discloses the bottom of the first groove (18/38) is convex.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fukumura et al. in view of Mazziotti (5,201,107). Fukumura et al. fail to disclose the bottom surface of the first groove is a convex surface, and a bottom surface of the second groove is a convex surface. Mazziotti clearly discloses a constant velocity universal joint comprising a bearing having a bottom surface (28) of the first groove (26) is convex surface and a bottom surface (38) of a second groove (36) is concave (see col. 1, lines 42-43)9. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Fukumura et al. to include the first and .
Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the prior art cited in attached PTO Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS CHARLES whose telephone number is (571)272-7101.  The examiner can normally be reached on Mon-Thurs 5:30am to between 4:00pm and 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

MARCUS CHARLES
/MARCUS CHARLES/Primary Examiner, Art Unit 3656